Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 7, 2015

                                      No. 04-15-00273-CV

                         Buddy CASTEEL and Jaret Brandon Casteel,
                                     Appellants

                                                v.

                                      Amelia STAYTON,
                                          Appellee

                          From the County Court, Real County, Texas
                                Trial Court No. 2014-0138CC
                          Honorable Garry A. Merritt, Judge Presiding


                                         ORDER
        The reporter’s record was due to be filed with this court on June 26, 2015. See TEX. R.
APP. P. 35.1. On July 2, 2015, court reporter Lisa C. Greenwalt filed a notification of late record
stating the fee to produce the reporter’s record had not been paid. We ordered Appellant to pay
the fee, and it was paid. On August 4, 2015, Lisa C. Greenwalt filed a second notification of late
record and requested an extension of time to file the record until August 10, 2015.
        The request for additional time to file the reporter’s record is GRANTED. We ORDER
court reporter Lisa C. Greenwalt to file the reporter’s record with this court by August 10, 2015.
See id. R. 35.3(c).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.

                                                     __________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court